Citation Nr: 0121719	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-19 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (original) evaluation for 
post traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected PTSD.

3.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to multiple service-connected 
shell fragment wounds of the lower extremities (left ankle 
and right thigh, foot and ankle).

4.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to multiple service-connected 
shell fragment wounds of the lower extremities (left ankle 
and right thigh, foot and ankle).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to 
July 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal that under the circumstances of this 
particular case requires further development at the RO.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (the VCAA) 
was enacted into law.  This law eliminated the concept of a 
well-grounded claim and redefined VA's obligations with 
respect to the duty to notify and the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation changes after a claim has been filed, but before 
administrative or judicial appeal process has concluded, the 
version most favorable to claimant should apply).  The U. S. 
Court of Appeals for Veterans Claims recently held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, and that 
concerns of fundamental fairness and fair process demand 
further development and readjudication under the VCAA by the 
lower adjudicatory authority (in this case, the RO).  See 
Holliday v. Principi, 14 Vet. App. 280 (2001), mot. for 
recons. denied, 14 Vet. App. 327 (per curiam order), mot. for 
full Court review denied, 15 Vet. App. 21 (2001) (en banc 
order).
The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.

Specifically, additional evidentiary development is in order.  
The Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claims.  Review of the file discloses that in addition to the 
private medical records obtained from Dr. Kittinger, the 
appellant was seen by a Dr. Bryant for orthopedic 
consultations regarding his knee pain complaints.  Treatment 
records from Dr. Kittinger contain references to 
consultations/referrals by this physician.  The record shows 
that the appellant authorized the RO to obtain records from 
the aforementioned Dr. Kittinger, but he was not specifically 
advised of his right to submit and/or authorize VA to obtain 
medical records from Dr. Bryant.  In light of the fact that 
additional development is needed to obtain VA medical 
records, as discussed below, the RO should endeavor on remand 
to contact the appellant and request that he provide a 
detailed account of his medical treatment, and, if indicated 
by his response, action should be taken to obtain any 
corresponding treatment records.

Further, the Board notes that the reports of the VA joints 
examinations conducted in June 1999 and November 2000 are 
inadequate for adjudication purposes because they do not 
provide sufficient information for the Board to properly 
consider the examination findings.  Parts of these 
examination reports reflect answers to specific questions to 
which the Board does not have access and hence, there is 
information contained in the answers that can only be 
interpreted by reference to the questions.  Since the Board 
does not have access to the specific questions, it is 
impossible to fully interpret the findings from these 
examinations.  On remand, the RO should obtain comprehensive 
reports of the June 1999 and November 2000 VA joints 
examinations, specifically, the examination guide containing 
the questions to which the examiner was responding.

In light of the above, the Board believes that additional 
medical development is necessary as well.  Specifically, the 
RO should schedule the appellant for VA medical examinations 
to address the nature and etiology of the bilateral knee and 
hypertension disorders claimed as service connected on a 
secondary basis, based on a complete review of the evidence 
in the claims file.  In the Board's view, the appellate 
record does not at this time contain sufficient medical 
evidence to decide these claims.  See 38 U.S.C.A. 
§ 5103A(d)(1) and (2), Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).

With respect to the claim seeking an increased rating, the 
Board notes that the only time the appellant was provided a 
VA examination for his service-connected PTSD was in June 
1999, at which time he was diagnosed with PTSD, moderate, and 
assigned a Global Assessment of Functioning (GAF) score of 
50.  This examination was conducted primarily for the purpose 
of establishing a diagnosis for entitlement to service 
connection versus assessing the degree of disability.  
Moreover, records in the file indicate that the appellant has 
received outpatient treatment at VA medical facilities for 
his PTSD since the June 1999 VA examination.  Accordingly, 
additional development is necessary, to include obtaining any 
VA medical records which pertain to treatment for PTSD and 
scheduling the appellant for a new VA examination to assess 
the extent of impairment caused by his PTSD.  Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires thorough and 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses 
level of impairment of disability since previous 
examination).

Further, the RO on remand must analyze this claim as a 
"staged ratings" case, as the appeal arises from the grant 
of an original rating for PTSD.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (an appeal arising from the assignment 
of an initial or original disability rating upon the award of 
service connection may, consistent with the facts found, be 
higher or lower for segments of time under review, i.e., the 
original rating may be "staged").

Accordingly, the case is REMANDED to the RO for the following 
development action:

1.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  Development to this end 
should include obtaining VA medical 
records corresponding to treatment 
provided to the appellant for his PTSD.  
With respect to any non-VA health care 
providers identified by the appellant, 
the RO should request his authorization 
to release any indicated private medical 
records.  As noted above, development to 
this end should include specific attempts 
to obtain any medical records from the 
physicians/facilities already identified 
by evidence in the record (Dr. Bryant).  
Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  In addition to the above, the RO 
should obtain comprehensive reports of 
the June 1999 and November 2000 VA joints 
examinations from the Birmingham-VA 
Medical Center, as noted above.  The RO 
should make sure that these reports 
contain the specific questions that 
prompted the examiner's responses in the 
original examination reports.  All 
reports received should be associated 
with the claims folder.

3.  Regarding the above-cited development 
matters, all attempts to obtain records 
which are ultimately not obtained should 
be documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

4.  Thereafter, the RO should schedule 
the appellant for appropriate VA 
compensation examinations for the purpose 
of addressing the nature and etiology of 
the bilateral knee and hypertensive 
disorders for which service connection is 
being sought, as listed on the title page 
of this REMAND.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
tests and studies should be conducted, 
and in conjunction with a thorough review 
of the evidence in the claims folder, and 
with the clinical findings noted on 
examination, the examining VA physicians 
should determine the appropriate 
diagnosis for the disorders claimed as 
service connected, and render opinions 
addressing (1) whether it is at least as 
likely as not that any current disability 
for the knee and hypertensive disorders 
claimed was incurred/aggravated during 
the appellant's period of active duty 
military service, (2) whether it is at 
least as likely as not that any current 
disability of the knees is proximately 
caused or aggravated by the service-
connected shell fragment wound 
disabilities of the legs, and (3) whether 
it is at least as likely as not that any 
current hypertensive disability is 
proximately caused or aggravated by the 
service-connected PTSD.  If it is 
believed that any diagnosed knee or 
hypertensive disorder was aggravated by a 
service-connected disability, then the 
degree of aggravation should be assessed.  
The physicians should also discuss any 
other affirmative evidence that would 
indicate that the appellant is not 
suffering from one or more of these 
disorders.  The VA physicians must fully 
consider the appellant's service medical 
records and all post service medical 
evidence, to the medical-opinion 
statements of Drs. Kittinger and 
Dell'Italia, with the purpose of 
reconciling the chronological and 
etiological questions that exist.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The reports of examinations, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

5.  In addition, the RO should schedule 
the appellant for a VA psychiatric 
examination to determine the nature and 
extent of his service-connected PTSD.  The 
entire claims folder and a copy of this 
remand must be made available to and 
reviewed by the examining psychiatrist 
prior to the examination.  A complete 
history should be taken, particularly a 
history of employment, past and current, 
in order that the examiner may comment in 
his report on any industrial impairment 
caused by his PTSD.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present.  
All appropriate diagnostic testing deemed 
necessary to render clinically-supported 
diagnoses and assessments of 
functioning/employability should be 
administered.  In this regard, the 
appellant's PTSD should be evaluated for 
the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of his recorded medical and 
vocational history.  If there are 
different psychiatric disorders, the 
examining psychiatrist should reconcile 
the diagnoses and should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
PTSD.  The VA examiner should also 
specifically address/discuss the 
following:

A.  The VA examiner should assign 
the appellant's PTSD a numerical 
code under the GAF consistent with 
the criteria in the DSM-IV.  Also, 
an opinion addressing the relative 
degree of industrial impairment 
resulting from his PTSD is 
requested.  Specifically, the 
examiner should describe what types 
of employment activities or related 
work-place limitations, if any, are 
impaired due solely to the 
appellant's service-connected PTSD, 
bearing in mind his entire social-
medical history.

B.  The VA examiner should also 
describe how the symptoms of the 
appellant's service-connected PTSD 
affect his social capacity, 
including his ability to establish 
and maintain effective work and 
social relationships.

The report of VA PTSD examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

6.  The appellant should be given 
adequate notice of any requested 
examination which includes advising him 
of the consequences of failure to report 
for a scheduled examination.  If he fails 
to report for an examination, this should 
be noted in the claims folder and a copy 
of notification(s) of the examination 
should be associated with the claims 
folder.

7.  The RO should take any additional 
action necessary to comply with the duty-
to-notify and duty-to-assist provisions 
of the VCAA.

8.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
presently in appellate status before the 
Board, as listed on the title page, with 
consideration given to all of the 
evidence of record.  In this regard, the 
RO should address these claims on the 
merits after ensuring that all duty-to-
notify and duty-to-assist provisions of 
the VCAA have been fulfilled.  The RO 
should consider all theories of 
entitlement for the bilateral knee and 
hypertensive disorders, to include 
secondary service connection under 
38 C.F.R. § 3.310 and aggravation under 
the guidance of Allen v. Brown, 7 Vet. 
App. 439 (1995).  Further, consideration 
of referral for an extraschedular 
evaluation for the PTSD disability under 
38 C.F.R. § 3.321(b) must be documented 
by the RO on readjudication. 
Additionally, the RO must readjudicate 
this claim as a "staged ratings" case 
under the guidance set forth in 
Fenderson, supra.

If any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
RO should allow the appellant an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


